UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2010 (August 11, 2010) BIOCANCELL THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Delaware 333-156252 20-4630076 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel, 97775 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 972-2-548-6555 (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 11, 2010, all 2,500,000 of our Series 2 warrants exercisable in the aggregate to 2,500,000 shares of our common stock, expired. These warrants were issued to investors on August 14, 2006, and were listed on the TASE. None of the warrants were exercised prior to expiration. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCANCELL THERAPEUTICS, INC. Dated: August 12, 2010 By: /s/ Avraham Hampel Avraham Hampel Company Secretary
